Citation Nr: 0608979	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicide agents.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Washington, DC, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO in Pittsburgh, Pennsylvania has since assumed 
jurisdiction over this appeal.


FINDINGS OF FACT

1.  The veteran served aboard a United States Naval vessel 
stationed in the waters off Vietnam, during the Vietnam era; 
however, there is no evidence showing that he had actual 
service or visitation in the Republic of Vietnam.

2.  There is no competent evidence of actual exposure to 
herbicides during service.

3.  The veteran was diagnosed with diabetes mellitus many 
years after discharge from service and there is no competent 
medical evidence relating the veteran's currently diagnosed 
diabetes mellitus with his active duty.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges he has diabetes mellitus as a result of 
exposure to herbicides (specifically, the dioxin in Agent 
Orange) during the Vietnam era.  
In the interest of clarity, the Board will initially review 
various laws and regulations generally pertaining to the 
issue on appeal.  The Board will then move on to an analysis 
of the issue.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. at 119-20.



In this case, the unfavorable decision at issue was 
promulgated before the veteran was afforded VCAA notice.  But 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided 
the veteran in April 2003 (VCAA letter) was not given prior 
to the first adjudication of his claim, he received another 
VCAA letter in December 2004 and in April 2005 indicated, 
in response, that he had no further evidence to submit - as 
he had submitted all the records that he could gather.  He 
also indicated he would not be appearing personally before 
the Board, at a hearing, and that he would not be represented 
in his appeal by the Vietnam Veterans of America (VVA).  
Those two VCAA letters were provided prior to the transfer 
and certification of his appeal to the Board, and the content 
of those letters - especially when considered together, 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to his VCAA notices.  Therefore, 
notwithstanding Pelegrini II, deciding his appeal at this 
juncture is nonprejudicial.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They 
specified the evidence the veteran was expected to provide, 
including evidence showing a current diagnosis of diabetes 
mellitus, evidence of exposure to Agent Orange in service, 
and statements describing the circumstances of the exposure.  
In this way, the letters clearly satisfied the first three 
"elements" of the VCAA notice requirement.

Although the VCAA letters do not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these latter two elements, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (i.e., 
RO), the Board must consider whether the veteran has been 
prejudiced thereby).  Here, since, for the reasons discussed 
below, the Board will conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  See, again, 
his April 2005 statement.  Accordingly, the Board will 
address the merits of his claim.

Pertinent laws and regulations

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish the veteran was 
not exposed to any such agent during that service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

For purposes of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii), service in the Republic of Vietnam means 
actual service in-country in Vietnam from January 9, 1962 
through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).



The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus (Type 2), 
Hodgkin's disease, chronic lymphatic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 
C.F.R. § 3.309(e) (2005).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116 (West 2002).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Service connection - in general

Service connection, in general, may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted on a presumptive basis if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Analysis

Presumptive service connection - herbicide exposure

The veteran contends the presumptive regulations applicable 
to Agent Orange exposure permit service connecting his 
diabetes mellitus.

As discussed above, in order for the presumption of Agent 
Orange exposure to apply, a veteran must have had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2005).  More specifically, this 
requires that he have actual service in-country in Vietnam 
from January 9, 1962 through May 7, 1975.  This includes 
service in the waters offshore, if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2005).

Records show the veteran served on active duty aboard the USS 
Providence, which took part in operations off the coast of 
Vietnam during the Vietnam era.  But even so, there are no 
official documents showing he ever spent time in the country 
of Vietnam itself.  A February 2004 report from the U.S. 
Armed Forces Service Center for the Research of Unit Records 
(USASCRUR) indicates that records such as command histories, 
deck logs, and personnel diaries do not normally annotate 
individuals going ashore on a routine basis.

The veteran submitted e-mails from three former shipmates to 
support his claim of herbicide exposure.  Two of the 
shipmates suggest that individuals did indeed go ashore for 
routine duties, such as making mail courier runs, and none of 
them remember with certainty whether the USS Providence 
docked in Vietnam.  All three e-mails fail to specify whether 
the veteran personally went ashore in Vietnam.  In fact, in 
his May 2004 substantive appeal (VA Form 9), the veteran 
conceded that "[he] did not ever set foot in Vietnam."

Also in his substantive appeal, the veteran argues that the 
mere fact that the USS Providence anchored in a Vietnamese 
harbor leads to an assumption that he may have been exposed 
to herbicides.  But pursuant to VAOPGCPREC 27-97, service on 
a deep-water vessel in waters off the shore of the Republic 
of Vietnam does not, in and of itself, constitute service in 
the Republic of Vietnam.  More recently, VA reiterated its 
position that service in deep-water vessels offshore of 
Vietnam (as opposed to service aboard vessels in inland 
waterways of Vietnam) is not included as service in the 
Republic of Vietnam.  See comments section in Federal 
Register announcement of final rule adding diabetes to the 
list of Agent Orange presumptive diseases, 66 Fed.Reg. 23166 
(May 8, 2001).  

Because the veteran's service aboard the USS Providence does 
not constitute service in the Republic of Vietnam, and there 
is no indication he went ashore there, he is not presumed to 
have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  Additionally, 
there is no competent evidence of record suggesting he had 
any actual exposure to herbicides during service.  Therefore, 
service connection may not be presumed based on an 
association with herbicide exposure.  

Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, 12 Vet. App. at 253.

The record indicates that Hickson element (1), a current 
disability, has been satisfied.  The report of a July 2002 VA 
examination contains a diagnosis of diabetes mellitus, 
confirming the veteran has this condition.

With respect to element (2), in-service incurrence of 
disease, there is no indication the veteran's diabetes 
mellitus was present during service or within the one-year 
presumptive period after his discharge from the military.  
See 38 C.F.R. § 3.309(a).  His service medical records (SMRs) 
do not mention any complaint or finding concerning diabetes 
mellitus.  In fact, in a letter dated in June 2002, the 
veteran's treating physician stated the veteran was first 
diagnosed with this condition in 2000, so over thirty years 
after he was discharged from the military in 1969.  Hence, 
Hickson element (2) has not been met.  This, alone, is 
sufficient grounds for denying the claim.

Nevertheless, with respect to element (3), medical nexus, 
there also is no competent medical opinion of record 
etiologically linking the veteran's diabetes mellitus to his 
military service - his tour aboard the USS Providence 
included.  As mentioned, as well, there is no evidence of 
record showing the veteran had any actual herbicide exposure 
while on active duty.

Since, then, there is no evidence of the veteran's current 
disability in service, and no competent medical evidence 
linking the current disability to service, the claim for 
service connection for diabetes mellitus must fail on a 
direct basis.


ORDER

The claim for service connection for diabetes mellitus is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


